Exhibit 11 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH COMPUTATION OF EARNINGS PER SHARE OF CLASS A STOCK (Amounts in thousands, except per share data) Fiscal Year Ended December 31, 2009 2008 2007 (in thousands) Weighted average number of shares outstanding: Class A 56,151 57,707 51,362 Basic and dilutedEPS: Loss income from continuing operations $ (20,802 ) (16,711 ) $ (13,578 ) Income (loss) from discontinued operations, net of tax 21,344 Net (Loss) income $ (20,802 ) (16,711 ) $ 7,766 Earnings per share of Class A Stock: Loss income from continuing operations $ (0.37 ) (0.29 ) $ (0.26 ) Income (loss) from discontinued operations, net of tax 0.42 $ (0.37 ) (0.29 ) $ 0.16 Shares used in calculation 56,151 57,707 51,362
